DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Based upon the amended claim language, previous Claim rejections under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 11-12, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 2012/0169497 A1), in view of Petersson et al. (US 8,975, 852); in further view of Zahora et al. (US 2012/0038309 A1); in further view of NPL Reference LG A9 Cord Zero Stick Vacuum – Intermittent Power Issues (https://www.youtube.com/watch?v=vJ1FcV2Sh70 (dated May 20, 2019) at 0:15 seconds to 0:20 seconds).
Regarding Claim 1, Schittman discloses a vacuum cleaner comprising: a housing (6); a debris chamber (50) defined within the housing (6); and a motor assembly connected to the housing (6) and operable to generate airflow through the debris chamber, the motor assembly including a motor (780) and an impeller (817); and a controller (217, See Paragraph 0209) communicatively coupled to the motor, the controller (217) including a processor (245) and a memory (225), the memory (225) including instructions that program the processor (245) to: operate the motor (780) to cause the impeller (817) to generate airflow through the debris chamber (50).
Schnittman does not explicitly disclose a drive circuit for powering the motor assembly, the drive circuit including at least one switch for selectively energizing the motor, and a temperature sensor positioned to detect a temperature of the at least one switch; wherein the memory includes instructions that program the processor to:
receive the temperature of the at least one switch from the temperature sensor; 
detect an alert condition when the temperature of the at least one switch equals or exceeds a temperature threshold; and 
generate a human perceptible audible alert by alternating a speed of operation of the motor between a first speed and a second speed repeatedly for a period of time in response to the detected alert condition.
However, Zahora teaches a control for a motor comprising of a control circuit (control circuit board (10); see Zahora, Fig. 1 for controlling of the operation of the motor (36)); the drive circuit (10) including at least one switch (50, 52, 54, 56, 58, 60) for selectively energizing the motor (36), and a temperature sensor (64) positioned to detect a temperature of the at least one switch (50, 52, 54, 56, 58, 60); see Paragraphs 0020-0022; wherein the memory includes instructions that program the processor to:
receive the temperature of the at least one switch (50, 52, 54, 56, 58, 60) from the temperature sensor (64); see Paragraph 0008, Lines 9-17; and
detect an alert condition when the temperature of the at least one switch (50, 52, 54, 56, 58, 60) equals or exceeds a temperature threshold; see Paragraph 0008, Lines 9-17.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, to further comprise of a drive circuit for powering the motor assembly, the drive circuit including at least one switch for selectively energizing the motor, and a temperature sensor positioned to detect a temperature of the at least one switch; wherein the memory includes instructions that program the processor to receive the temperature of the at least one switch from the temperature sensor; and detect an alert condition when the temperature of the at least one switch equals or exceeds a temperature threshold, as taught by Zahora, for the purpose of preventing damage to the control system and the motor.
Schnittman, as modified, does not disclose wherein the memory includes instructions that program the processor to generate a human perceptible audible alert by alternating a speed of operation of the motor between a first speed and a second speed repeatedly for a period of time in response to the detected alert condition.
However, Petersson teaches an electric motor overload detection and warning system that comprises of wherein the memory includes instructions that program the processor to generate a human perceptible audible alert by alternating a speed of operation of the motor (pulsation cycle time of 0.5 seconds) between a first speed and a second speed repeatedly for a period of time in response to the detected alert condition wherein the motor is operated at the first speed by applying full power to the motor, and the motor is operated at the second speed by applying a nonzero power that is less than full power to the motor. See Petersson, Col. 1, Lines 44-52. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, as modified, to further comprise of a wherein the memory includes instructions that program the processor to generate a human perceptible audible alert by alternating a speed of operation of the motor between a first speed and a second speed repeatedly for a period of time in response to the detected alert condition wherein the motor is operated at the first speed by applying full power to the motor, and the motor is operated at the second speed by applying a nonzero power that is less than full power to the motor, as taught by Petersson, for the purpose of providing a known means for providing sound for signaling to a user that the motor is close to overheating.
To the extent that Applicant may argue that Schnittman, as modified, does not not explicitly state that the “certain threshold value” (Petersson, Col. 1, Line 47) or the “predetermined overheating threshold” (Petersson, Col. 2, Line 22) of the motor is specifically “full power,” it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnittman, as modified, wherein the memory includes instructions that further program the processor to operate motor at the first speed by applying “full power” to the motor, as a matter of design choice, for the purpose of utilizing the motor for its maximum available power (thus requiring a smaller motor than if full power was not utilized as the threshold), requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the “full power” nor any evidence of a new or unexpected result.as a matter of design choice, requiring routine experimentation with predictable results. 
To the extent that Applicant may argue that the Schnittman, as modified, does not explicitly disclose wherein the second speed is set by applying a nonzero power that is less than full power to the motor, LG A9 Cord Zero Stick Vacuum – Intermittent Power Issues (https://www.youtube.com/watch?v=vJ1FcV2Sh70 (dated May 20, 2019) at 0:15 seconds to 0:20 seconds) teaches an audible alert, wherein the second speed is set by applying a nonzero power.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnittman, as modified, wherein the memory includes instructions that further program the processor to operate motor at the second speed by a nonzero power that is less than full power to the motor, as a known means of setting the second speed of the motor to be a nonzero power to effectively notify the user of an alert condition, as taught by LG A9 Cord Zero Stick Vacuum – Intermittent Power Issues as a matter of design choice, without any new or unexpected results.
Regarding Claim 2, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above, further comprising a piezoelectric device (Schnittman, 1134, piezo-speaker) communicatively coupled to the controller (Schnittman, 217), and wherein the memory (Schnittman, 225) includes instructions that further program the processor (Schnittman, 245) to generate an additional human perceptible audible alert (in addition to the audible alert taught by Petersson) using the piezoelectric device (Schnittman, 1134). See Schnittman, Paragraph 0211.	
Regarding Claim 5, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above. Schnittman, as modified, teaches a second speed that is less than full power. See Petersson, Col. 1, Lines 46-52 and NPL reference - LG A9 Cord Zero Stick Vacuum – Intermittent Power Issues .
Schnittman, as modified, may not explicitly disclose wherein the memory includes instructions that further program the processor to operate at the second speed by applying a power level of specifically twenty-five percent of full power to the motor. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnittman, as modified, wherein the memory includes instructions that further program the processor to operate at the second speed by applying twenty-five percent of full power to the motor, as a matter of design choice, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the “twenty-five percent of full power” nor any evidence of a new or unexpected result.
Regarding Claim 8, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above, wherein the memory includes instructions that further program the processor to detect an additional alert condition when a fault occurs in the motor, and generate an additional human perceptible audible alert (Schnittman, 1134) in response to the detected additional alert condition.
Regarding Claim 11, Shnittman, as modified, meets all of the limitations of Claim 11, as best understood, as applied to Claim 1 above.
Regarding Claim 12, Shnittman, as modified, meets all of the limitations of Claim 12, as best understood, as applied to Claim 2 above.
Regarding Claim 17, Shnittman, as modified, meets all of the limitations of Claim 17, as best understood, as applied to Claim 1 above.
Regarding Claim 19, Shnittman, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 2 above.
Regarding Claim 22, Shnittman, as modified, meets all of the limitations of Claim 21, as best understood, as applied to Claim 5 above.
Regarding Claim 24, Shnittman, as modified, meets all of the limitations of Claim 24, as best understood, as applied to Claim 5 above.
Regarding Claim 25, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman, as modified, may not explicitly wherein the memory includes instructions that further program the processor to stop generating the human perceptible audible alert (pulsating of the motor between full power to a lower power that is a nonzero power) and operate the motor at a speed greater than the second speed if the temperature of the at least one switch is less than the temperature threshold before an end of the period of time. Petersson, Col. 1, Lines 46-52, discloses that the motor is switched off if the motor load is not reduced within a predetermined time period; but, Petersson, Col. 1, Lines 46-52, does not explicitly state what happens if the motor load is reduced within the predetermined time period.  However, Petersson, step (i) teaches if the second speed is activated and the motor load is reduced, then the reduction in voltage to the motor is deactivated. See Col. 2, Lines 65-67.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnittman, as modified, wherein the memory includes instructions that further program the processor to stop generating the human perceptible audible alert (pulsating of the motor between full power to a lower power that is a nonzero power) and operate the motor at a speed greater than the second speed if the temperature of the at least one switch is less than the temperature threshold before an end of the period of time, as conceptually taught by Petersson (Step i)), for the purpose of allowing a user to determine whether the motor has cooled down enough to resume use, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 26, Schnittman, as modified, discloses the vacuum cleaner of Claim 25, as previously presented above, wherein the memory includes instructions that further program the processor to stop the motor if the temperature of the at least one switch (Zahora: 50, 52, 54, 56, 58, 60) is not less than the temperature threshold before an end of the period of time. See Petersson, Col. 1, Lines 50-52
Regarding Claim 27, Shnittman, as modified, meets all of the limitations of Claim 27, as best understood, as applied to Claims 1, 11, and 25-26 above.
Regarding Claim 28, Shnittman, as modified, meets all of the limitations of Claim 28, as best understood, as applied to Claims 1, 17, and 25-26 above.
Claim 7-10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman in view of Zahora et al., in further view of Petersson, in further view of NPL Reference LG A9 Cord Zero Stick Vacuum – Intermittent Power Issues; in view of Won et al. (US 2008/0282494 A1).
Regarding Claim 7, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above, further comprising of a battery (Schnittman, 220, See Paragraph 0118). Schnittman further discloses a voltage sensor to determine the power of the battery available to get the robot back to the maintenance station, which includes an alert of a low voltage condition by reduction in power. See Schnittman, Paragraph 0048. 
Schnittman, may not explicitly disclose a voltage sensor to detect a voltage output of the battery, and wherein the memory includes instructions that further program the processor to: receive the detected voltage output of the battery; and detect an additional alert condition when the voltage output of the battery is less than a voltage threshold; and generate an additional human perceptible audible alert in response to the detected additional alert condition.
However, Won teaches a battery (302), and a voltage sensor (1050) to detect a voltage output of the battery (302), and wherein the memory includes instructions that further program the processor to receive the detected voltage output of the battery; and detect the alert condition when the voltage output of the battery is less than a voltage threshold; and generate an additional human perceptible audible alert in response to the detected additional alert condition.  See Won, Paragraph 0087.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, as modified, to further comprise of a voltage sensor to detect a voltage output of the battery, and wherein the memory includes instructions that further program the processor to receive the detected voltage output of the battery; and detect the alert condition when the voltage output of the battery is less than a voltage threshold; and generate an additional human perceptible audible alert in response to the detected additional alert condition, as taught by Won, for the purpose of making sure the vacuum has adequate power to return the vacuum to the charging station, and alert a user of a low battery condition. 
Regarding Claim 8, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman, as modified, may not explicitly disclose wherein the memory includes instructions that further program the processor to detect an additional alert condition when a fault occurs in the motor, and generate an additional human perceptible audible alert in response to the detected additional alert condition. Schnittman does disclose multiple different audible indicators such as a speaker, a beeper, a voice synthesizer, a bell, a piezo-speaker. The audible indicator Schnittman, 1134 emits a sound such as a steady tone, a ring tone, a trill, a buzzing, an intermittent sound, or any other suitable audible indication. See Schnittman, Paragraph 0211.
However, Won teaches wherein the memory includes instructions that further program the processor to detect when an additional alert condition when a fault occurs (yellow for motor jam) in the motor and communicate a different message for multiple alerts. See Won, Paragraph 0087.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, as modified, to further comprise of wherein the memory includes instructions that further program the processor to detect the alert condition when a fault occurs in the motor, as taught by Won, and generate an additional human perceptible audible alert (Won, audio message from Won 160; and Schnittman, bell or buzzer, etc.) in response to the detected additional alert condition for the purpose of alerting the user when there is a jam in the motor.
Regarding Claim 9, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman, may not explicitly disclose wherein the memory includes instructions that further program the processor to detect an additional alert condition when a predetermined maintenance of the vacuum cleaner is due, and generate an additional human perceptible audible alert in response to the detected additional alert condition.
However, Won teaches wherein the memory includes instructions that further program the processor to detect and additional alert condition when a predetermined maintenance of the vacuum cleaner is due (red for service or maintenance replacement) in the motor. See Won, Paragraph 0087.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, as modified, to further comprise of wherein the memory includes instructions that further program the processor to detect am additional alert condition when a predetermined maintenance of the vacuum cleaner is due, as taught by Won, and generate an additional human perceptible audible alert (as taught by both Won and Schnittman disclosing the multiple different audible alerts) in response to the detected additional alert condition, for the purpose of alerting the user when service or maintenance is required.
Regarding Claim 10, Schnittman, as modified, discloses the vacuum cleaner of Claim 1, as previously presented above. Schnittman, as modified, does disclose that the audio indicator is capable of emitting multitple different sounds such as a steady tone, a ring tone, a trill, a buzzing, an intermittent sound, or any other audible indication. See See Schnittman, Paragraph 0211.
Schnittman, may not explicitly disclose wherein the memory includes instructions that further program the processor to detect a plurality of different alert conditions and generate a different human perceptible audible alert in response to detection of each different alert condition.
However, Won teaches wherein the memory includes instructions that further program the processor to detect a plurality of different alert conditions and generate a different human perceptible audible alert in response to detection of each different alert condition. See Won, Paragraph 0087, teaching multiple colors for multiple different alert conditions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman to further comprise of wherein the memory includes instructions that further program the processor to detect a plurality of different alert conditions and generate a different human perceptible audible alert in response to detection of each different alert condition, as taught by Won, for the purpose of allowing a user to be informed of multiple different alert conditions and to be able to distinguish between the different alert conditions.
Regarding Claim 15, Shnittman, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claim 7 above.
Regarding Claim 16, Shnittman, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claim 10 above.
Regarding Claim 20, Shnittman, as modified, meets all of the limitations of Claim 20, as best understood, as applied to Claims 10, and 17 above.
Response to Arguments
Applicant’s arguments with respect to Claims 1-2, 5, 7-12, 15-17, 19-20, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference (or combination thereof) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723